244 F.2d 719
Stanley Monroe MEADORS, etc., Appellant,v.Walker M. SMELSER, Administrator, et al., Appellees.
No. 12970.
United States Court of Appeals Sixth Circuit.
March 22, 1957.

Jerome Templeton, Knoxville, Tenn., for appellant.
C. Howard Bozeman, Clyde W. Key, Knoxville, Tenn., Tyree B. Harris III, Nashville, Tenn., for appellees.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the brief of the parties and the arguments of counsel in open court, and the court being duly advised,Now therefore, It is ordered, adjudged and decreed that the order denying appellant's motion to reopen the judgment in the case of Walker M. Smelzer, Administrator of the Estate of William C. Smelzer, Jr., Deceased, in the district court, be and is hereby affirmed, for the reasons set forth in the opinion of Judge Robert L. Taylor, 148 F.Supp. 891.